DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 01/27/2022 has been entered.
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the previous responses, the Applicant amended Claims 1, 6 and 14-15, canceled claims 9-10 and added new Claims 21-22. In the present response, the Applicant amended Claims 1, 5-6, 14-15 and 18-19. Accordingly, Claims 1-8 and 11-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 01/27/2022, with respect to rejection of claims 1 and 14 under 35 U.S.C. § 103 have been fully considered and are persuasive, 
Therefore, the rejections based on the prior Claims have been overcome. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1 and 14.	
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 01/272022 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnson et al (US 10,555,439) in view of Oki et al (US 2009/0296351).
Regarding Claim 1, Johnson (In Figs 1-7) discloses a device (104), (Fig 7) for reading from and/or writing to a removable storage card (156), comprising: 
a housing (148) defining a housing opening (front opening, Col 8, II. 16-18) sized to receive the removable storage card (156), (Fig 7), the housing (148) comprising at least a top wall and a bottom wall opposite the top wall (Fig 7); 
a thermal management system (104/116/108/140) attached to at least a part of the top wall of the housing (148), (Fig 7), the thermal management system including a thermal slug (104), and 
a biasing mechanism (140/108) interoperable with the housing (148), (Fig 7), the biasing mechanism (140/108) positioned in a window (window within 148 accommodating 108), (Fig 6) of the housing (148) and configured to provide thermal conductivity between a top card surface (top surface of 156 in direct thermal contact with 140/108) of the removable storage card (156) and the thermal slug (104), wherein 
However Johnson does not disclose wherein the thermal slug including a slot, wherein the thermal slug is attached to an exterior surface of the top wall by aid of the slot.
Instead Oki (In Figs 3A-3E) teaches wherein the thermal slug (15) including a slot (20), wherein the thermal slug (15) is attached to an exterior surface of the top wall (14a) by aid of the slot (20).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki with a slug having a slot aiding the thermal slug to be attached to an exterior of the top wall to benefit from effectively dissipating the heat of the pluggable card to the heat sink while facilitating mating of the heat sink to the cage by means of railing slots (Oki, ¶ 10, II. 8-12, ¶ 31, II. 13-15).
Examiner Note; the newly added limitation to Claims 1 and 14 drawn to “the biasing mechanism includes a thermal interface material” is broad enough to be interpreted as a thermal interface material attached to any side of the biasing mechanism as previously cited (US 2019/0273340) D’Inca reference. The Examiner to advance prosecution of the Application interpreted the limitation as “the biasing mechanism includes a thermal interface material coming into direct thermal contact to the top card surface” as Applicant appears to intend to claim (See: interview summary dated 01/19/2022).
Regarding Claim 13, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the device further comprising: a printed circuit board attached to the housing.
Instead Oki (In Figs 1A) further discloses wherein the device (10) further comprising: a printed circuit board (PCB) (11) attached to the housing (12), (Fig 1A).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki with a printed circuit board (PCB) attached to the housing to benefit from engaging the electrical plug of the transceiver with the optical connector prepared in the deep end of the cage without turning off the power of the host system (Oki, ¶ 5, II. 7-13).
Regarding Claim 21, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the thermal management system further includes an elastic mechanism abutting the thermal slug.
Instead Oki (In Figs 3A-3E) teaches wherein the thermal management system (10) further includes an elastic mechanism (16), (¶ 29, II. 1-5) abutting the thermal slug (15).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki with the thermal management system including an elastic mechanism abutting the thermal slug to benefit from rapidly removing the heat generated by the card with a simple construction, a small size, lower cost, excellent reliability and ease of manufacturing (Naito, ¶ 2, II. 1-5).
Regarding Claim 22, Johnson in view of Oki discloses the limitations of Claim 21, however Johnson as modified does not disclose wherein the elastic mechanism is 
Instead Oki (In Figs 3A-3E) teaches wherein the elastic mechanism (16) is deformable to increase thermal contact of the removable storage card (13) with the thermal slug (15) when the removable storage card (13) is inserted into to the housing opening (12 a), (¶ 29, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki with the elastic mechanism being deformable to increase thermal contact of the removable storage card with the thermal slug when the removable storage card is inserted into the housing opening to benefit from effectively dissipating the heat of the pluggable card to the heat sink while facilitating mating of the heat sink to the cage by means of railing slots (Oki, ¶ 10, II. 8-12, ¶ 31, II. 13-15).

Claims 2-4, 7-8 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Oki and further in view of Naito et al (US 2013/0295792).
Regarding Claim 2, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the biasing mechanism is movable between a first position and a second position.
Instead Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is movable between a first position and a second position (¶ 44, II. 3-8).

Regarding Claim 3, Johnson in view of Oki and further in view of Naito discloses the limitations of Claim 2, however Johnson as modified does not disclose wherein the biasing mechanisms configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system.
Instead Naito (In Figs 1-9) teaches wherein the biasing mechanism (66) is configured to move from the first position to the second position in response to the insertion of the removable storage card (¶ 44, II. 3-8) into the housing opening (opening into card housing space, ¶ 49, II. 1-4), and wherein the biasing mechanism (66) in the second position is configured to apply a biasing force in a direction of the card surface (111d) to the thermal management system (62b), (¶ 64, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with Naito with the biasing mechanism being configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening and the biasing mechanism in the second position being configured to apply a biasing force in a direction of the card surface to the thermal management system to benefit from 
Regarding Claim 4, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the biasing mechanism comprises an elastic member interoperable with the thermal management system, wherein the elastic member changes from an expanded state to a compressed state in response to insertion of the removable storage card into the housing opening, wherein the elastic member in the compressed state is configured to apply a biasing force to the thermal management system to maintain the thermal communication with the card surface.
Instead Naito (In Figs 1-9) teaches wherein the biasing mechanism (66) comprises an elastic member (66b, ¶ 43, II. 7-9) interoperable with the thermal management system (62b), (¶ 64, II. 1-10), wherein the elastic member (66b) changes from an expanded state to a compressed state in response to insertion of the removable storage card (101) into the housing opening (¶ 64, II. 1-10), wherein the elastic member (66b) in the compressed state is configured to apply a biasing force to the thermal management system (62b) to maintain the thermal communication with the card surface (111d), (¶ 64, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with Naito with the biasing mechanism comprising an elastic member interoperable with the thermal management system and the elastic member changing from an expanded state to a compressed state in response to insertion of the removable storage card into the housing opening 
Regarding Claim 7, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the device further comprising: a shell attached to at least a part of the wall of the housing, wherein the shell is in thermal communication with the thermal management system
Instead Naito (In Figs 1-9) teaches wherein the device (1) further comprising: a shell (61) attached to at least a part of the wall (11a) of the housing (11), wherein the shell is in thermal communication with the thermal management system (62b), (Fig 8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with Naito with a shell attached to a part of the wall of the housing and the shell being in thermal communication with the thermal management system to benefit from rapidly removing the heat generated by the card with a simple construction, a small size, lower cost, excellent reliability and ease of manufacturing (Naito, ¶ 2, II. 1-5).
Regarding Claim 8, Johnson in view of Oki and further in view of Naito discloses the limitations of Claim 7, however Johnson (In Figs 1-7) further discloses wherein the shell (148) is configured to reduce at least some electro-magnetic interference leakage from the housing (148), (Col 9, II. 3-8), (Fig 7)..
Regarding Claim 11, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the housing includes a connector shell and a connector frame, wherein the connector frame includes one or more signal or input/output (I/O) pins configured to align with one or more corresponding signal or I/O pins of the removable storage card.
Instead Naito (In Figs 1-9) teaches wherein the housing (11) includes a connector shell (11b) and a connector frame (11d), wherein the connector frame (11d) includes one or more signal or input/output (I/O) pins (51, ¶ 31, II. 6-8) configured to align with one or more corresponding signal or I/O pins (151) of the removable storage card (101) (¶ 32, II. 14-17), (Fig 8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with Naito with a connector shell and connector frame and connector frame including input/output (I/O) pins aligned with corresponding signal or (I/O) pins of the removable storage card to benefit aligning electrically contacting the contact pad with a small size, lower cost, excellent reliability and ease of manufacturing (Naito, ¶ 32, II. 14-17, ¶ 2, II. 1-5).

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Oki further in view of Naito and further in view of D’Inca (US 20190273340).
Regarding Claim 5, Johnson in view of Oki and further in view of Naito discloses the limitations of Claim 4, however Johnson as modified does not disclose wherein the TIM is in contact with the elastic member, and configured to contact the card surface.

Examiner Note: If applicant intends to claim “TIM” to be indirect contact with the card surface, then applicant is encouraged to amend the claim accordingly, using the term “indirect contact” explicitly.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki further with Naito and further with D’Inca with a thermal interface member in contact with the elastic member and configured to contact the card surface to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).
Regarding Claim 6, Johnson in view of Oki further in view of Naito and further in view of D’Inca discloses the limitations of Claim 5, however Johnson as modified does not disclose wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the wall of the housing adjacent to the thermal management system further includes an internal wall that defines a window that opens to the longitudinal chamber, and wherein the TIM and at least a portion of the elastic member are positioned within the window and extend within the chamber.
Instead D’Inca (In Fig 3) teaches wherein the wall (wall of 202 with opening for insertion of 250) of the housing (206) defines a longitudinal chamber (chamber within 206) that extends within the housing from a first end corresponding to the housing opening (opening into 206) to a second end opposite the housing opening (Fig 3), 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki further with Naito and further with D’Inca with the wall of the housing defining a longitudinal chamber extending within the housing from a first end of housing opening to a second end opposite the housing opening and with wall of the housing adjacent to the thermal management system including an internal wall defining a window that opens to the longitudinal chamber and with the TIM and a portion of the elastic member positioned within the windows and extending within the chamber to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Oki and further in view of Bucher (US 2020/0015385) Background of the Invention.
Regarding Claim 12, Johnson in view of Oki discloses the limitations of Claim 1, however Johnson as modified does not disclose wherein the thermal management system includes a fan configured to move air across the thermal management system.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with Bucher Background of invention with a fan to move air across the thermal management assembly to benefit from dissipating heat from pluggable modules through the heat sink at top of the cage (Bucher, ¶ 4, II. 1-5).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Oki and further in view of D’Inca (US 20190273340).
Regarding Claim 14, Johnson (In Figs 1-7) discloses a removable storage card reading from and/or writing device(156), including: 
a housing (148) defining a housing opening (front opening, Col 8, II. 16-18) sized to receive the removable storage card (156), the housing (148) comprising at least a top wall and a bottom wall opposite the top wall (Fig 7); 
a thermal management system (104/116/108/140) attached to at least a part of the top wall of the housing (148), (Fig 7), the thermal management system (104/116/108/140) including a thermal slug (104); and 
a biasing mechanism (140/108) interoperable with the housing (148), the biasing mechanism (140/108) positioned in a window (window within 148 accommodating 108) of the housing (148), (Fig 6) and configured to provide thermal conductivity between a top card surface (top surface of 156 in direct thermal contact with 140/108) of the 
However Johnson does not disclose wherein the thermal slug including a slot, wherein the thermal slug is attached to an exterior surface of the top wall by aid of the slot.
Instead Oki (In Figs 3A-3E) teaches wherein the thermal slug (15) including a slot (20), wherein the thermal slug (15) is attached to an exterior surface of the top wall (14a) by aid of the slot (20).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki with a slug having a slot aiding the thermal slug to be attached to an exterior of the top wall to benefit from effectively dissipating the heat of the pluggable card to the heat sink while facilitating mating of the heat sink to the cage by means of railing slots (Oki, ¶ 10, II. 8-12, ¶ 31, II. 13-15).
However Johnson as modified does not disclose a computer system, comprising: a computer device housing.
Instead D’Inca (In Fig 2) teaches a computer system (network computer, ¶ 19, II. 1-5), comprising: a computer device housing (202), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with D’Inca with a computer system, comprising a computer device housing a housing to benefit from providing .

Claims 15 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Oki further in view D’Inca further in view of Wang et al (US 7,296,345) and further in view of Kawamura (US 6,424,532).
Regarding Claim 15, Johnson in view of Oki and further in view of D’Inca discloses the limitations of Claim 14, however Johnson as modified does not disclose wherein the computer system, further comprising: the removable storage card.
Instead D’Inca teaches wherein the computer system (network computer, ¶ 19, II. 1-5), further comprising: the removable storage card (250, ¶ 32, II. 9-12).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with D’Inca with the computer system further comprising the removable storage card to benefit from transferring optical or electrical signal to or from the interface module (D’Inca, ¶ 32, II. 9-12).
However Johnson as modified does not disclose a card frame including an insertion end and a non-insertion end, wherein the card frame comprises a first material having a first thermal conductivity; an end cap on the non-insertion end of the card frame, wherein the end cap comprises a second material having a second thermal conductivity that is less than the first thermal conductivity; a printed circuit board (PCB) mounted within the card frame, wherein the PCB includes a circuit, one or more signal or input/output (I/O) pins adjacent to the insertion end of the card frame and electrically connected to the circuit, and a data storage device electrically connected to the circuit, wherein the data storage device is operable to generate heat; and a thermal interface 
Instead Wang (In Fig 1) teaches wherein a card frame (110/111/150) including an insertion end and a non-insertion end (Fig 1), wherein the card frame comprises a first material (metal, 150) having a first thermal conductivity; an end cap (110/11) on the non-insertion end of the card frame (Fig 1), wherein the end cap comprises a second material (thermoplastic, Col 5, II. 33-36) having a second thermal conductivity that is less than the first thermal conductivity (Fig 1); a printed circuit board (PCB) (120) mounted within the card frame (Fig 1), wherein the PCB includes a circuit (130), one or more signal or input/output (I/O) pins (153) adjacent to the insertion end of the card frame and electrically connected to the circuit (Fig 1), and a data storage device (140) electrically connected to the circuit (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki further with D’Inca and further with Wang with a card frame with insertion and non-insertion ends having a first material and an end cap on the non-insertion end with second thermal conductivity less than the first thermal conductivity and a printed circuit board with I/O pins and a data storage device connected to the circuit to benefit from providing a molded housing and a plug connector extending from a front of the molded housing resolving weak mechanical joint problems of conventional two piece-housing upon repeated insertion and removal of the memory module from the socket (Wang, Col. 1, II. 29-46, II. 65-67).

Instead Kawamura (In Fig 2C) teaches wherein the data storage device is operable to generate heat (Col 2, II. 44-53); and a card TIM (8) positioned inside of the card frame (7) and adjacent to the data storage device (Fig 3C), wherein the cars TIM (8) is configured to conduct the heat from the data storage device to the card frame (Col 6, II. 58-62).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki further with D’Inca further with Wang and further with Kawamura with a data storage device generating heat and a card TIM positioned inside the card frame and adjacent to the data storage device to benefit from efficiently conducting heat generated in packaged memory IC to the cover heatsink through the thermal conductive rubber (Kawamura, Col. 6, II. 58-62).
Regarding Claim 20, Johnson in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however Johnson as modified does not disclose wherein the computer system further comprising: a shell attached to at least a part of the wall of the housing, wherein the shell is in thermal communication with the thermal management system, wherein the shell is configured to reduce at least some electro-magnetic interference (EMI) leakage from the housing.
 

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with D’Inca with the computer system with a shell attached to a part of the wall of the housing and with shell in thermal communication with the thermal management system and with shell reducing some electro-magnetic interference leakage from the housing to benefit from transferring thermal energy from the top surface of the card to the heat sink and providing electro-magnetic interference leakage shielding provided with the housing made of metal (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9, ¶ 20, II, 1-4).

Claims 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Oki further in view D’Inca further in view of Wang further in view of Kawamura and further in view of Naito.
Regarding Claim 16, Johnson in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however Johnson as modified does not disclose wherein the biasing mechanism is movable between a first position and a second position, wherein the biasing mechanism is configured to move from the first position to the second position in response to the 
Instead Naito (In Figs 1-9) teaches wherein the biasing mechanism (66) is movable between a first position and a second position (¶ 44, II. 3-8), wherein the biasing mechanism (66) is configured to move from the first position to the second position in response to the insertion of the removable storage card (101) into the housing opening (opening into card housing space, ¶ 49, II. 1-4), and wherein the biasing mechanism (66) in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system (62b), (¶ 64, II. 1-10), (Fig 8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki further with D’Inca further with Wang further with Kawamura and further with Naito with the biasing mechanism being movable between a first position and a second position with the biasing mechanism being configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening and with biasing mechanism in the second position being configured to apply a biasing force in a direction of the card surface to the thermal management system to benefit from rapidly removing the heat generated by the card with a simple construction, a small size, lower cost, excellent reliability and ease of manufacturing (Naito, ¶ 2, II. 1-5).
Regarding Claim 17, Johnson in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, 
Instead Naito (In Figs 1-9) teaches wherein the biasing mechanism (66) comprises an elastic member (66b, ¶ 43, II. 7-9), interoperable with the thermal management system (62b), (¶ 64, II. 1-10), wherein the elastic member (66b) changes from an expanded state to a compressed state in response to insertion of the removable storage card (101) into the housing opening (Fig 8), wherein the elastic member (66b) in the compressed state is configured to apply a biasing force to the thermal management system (62b) to maintain the thermal communication with the card surface (111d), (¶ 64, II. 1-10), (Fig 8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki further with D’Inca further with Wang further with Kawamura and further with Naito with the biasing mechanism comprising an elastic member elastic and interoperable with the thermal management system and the elastic member changing from an expanded state to a compressed state in response to insertion of the removable storage card into the housing opening and the elastic member in the compressed state applying a biasing force to the thermal management system to maintain the thermal communication with the card surface to benefit from 
Regarding Claim 18, Johnson in view of Oki further in view of D’Inca further in view of Wang further in view of Kawamura and further in view of Naito discloses the limitations of claim 17, however Johnson as modified does not disclose wherein the TIM is in contact with the elastic member and configured to contact the card surface.
Instead D’Inca (In Fig 3) teaches wherein the TIM (214) in contact with the elastic member (216), and configured to contact the card surface (214 contacts top surface 250 through 212).
Examiner Note: If applicant intends to claim “TIM” to be indirect contact with the card surface, then applicant is encouraged to amend the claim accordingly, using the term “indirect contact” explicitly.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with D’Inca with the TIM in contact with the elastic member and configured to contact the card surface to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).
Regarding Claim 19, Johnson in view of Oki further in view of D’Inca further in view of Wang further in view of Kawamura and further in view of Naito discloses the limitations of claim 17, however Johnson as modified does not disclose wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the wall of the housing adjacent to the thermal management system 
Instead D’Inca (In Fig 3) teaches wherein the wall (wall of 202 with opening for insertion of 250) of the housing (206) defines a longitudinal chamber (chamber within 206 ) that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening (Fig 3), wherein the wall of the housing adjacent to the thermal management system (202) further includes an internal wall (top wall of 206 on both sides of 212/214/216) that defines a window (window within which 212/214/216 move up and down, ¶ 27, 1-16) that opens to the longitudinal chamber (Fig 1), and wherein the TIM (214) and at least a portion of the elastic member (216) are positioned within the window and extend within the chamber (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Johnson with Oki and further with D’Inca with the wall of the housing defining a longitudinal chamber extending within the housing from a first end of housing opening to a second end opposite the housing opening and with wall of the housing adjacent to the thermal management system including an internal wall defining a window that opens to the longitudinal chamber and with the TIM and a portion of the elastic member positioned within the windows and extending within the chamber to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835